Title: Houdon: Proposal II
From: Houdon, Jean Antoine
To: 



[ca. July 1789?]

Si la Statue Pédestre que le Sieur Houdon a été chargé d’éxécuter en Marbre pour les Etats de la Virginie pouvoit, étant en Bronze, convenir aux Etats Unis de l’amerique, il pourroit peut être proposer aux Etats un prix et des Conditions qui leur seroit agréable et Comodes. La Situation critique des affaires de la france, qui prive toutes les Classes d’argent et de travaux, la grandeur des fourneaux construits par le Sr. houdon, Convenable pour fondre une Statue comme celle Pedestre du général Washington, tout cela le met à même de mettre à cette fonte un prix bien au dessous de celuy qu’il seroit forcé de demander s’il étoit obligé de créer un nouveau Modèle et de construire de nouveaux fourneaux.
Il s’engageroit donc à faire la Statue en Bronze, entierement semblable à celle en Marbre destinée aux Etats de Virginie, en l’espace de quatre ans, pour la somme de Soixante Milles livres, sous les Conditions de luy payer vingt milles livres Lors de la Signature du Marché ou trois Mois après, au Choix des Etats, et les quarante milles Livres restant au Moment où L’ouvrage sera absolument terminé; bien entendu que les frais de transport seront au Compte des Etats Unis.
